Citation Nr: 1130135	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  10-06 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for residuals of a shrapnel wound to the neck, including a cervical spine, left shoulder, and left upper extremity disability.  

2.  Entitlement to an effective date earlier than July 12, 2010, for a 10 percent disability rating for post-operative residuals of traumatism of the left spermatic cord.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from February 1943 to April 1943, and from November 1943 to December 1944.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which denied service connection for disabilities of the neck, left shoulder, and left upper extremity.  In June 2011, the appellant testified at a Board hearing at the RO with respect to these issues.  

The Board notes that the RO originally characterized the issues on appeal as entitlement to service connection for a neck injury due to a shrapnel wound, entitlement to service connection for a left shoulder, arm, and wrist condition due to a shrapnel wound, and entitlement to service connection for atrophy of the thenar muscles of the left hand with decreased sensation due to a shrapnel wound.  After considering the appellant's contentions in light of the evidence of record, the Board has recharacterized the issue on appeal as entitlement to service connection for residuals of a shrapnel wound to the neck, to include a cervical spine disability, a left shoulder disability, and a left upper extremity disability.  This recharacterization more accurately and clearly reflects the evidence and allegations of record and ensures that the appellant receives every possible consideration.

With respect to the second issue listed on the cover page of this remand, the Board notes that in a January 2011 rating decision, the RO increased the disability rating assigned for the appellant's service-connected post-operative residuals of traumatism of the left spermatic cord to 10 percent, effective July 12, 2010.  In February 2011, the appellant submitted a notice of disagreement with the effective date assigned by the RO.  The record currently before the Board contains no indication that the RO has issued a Statement of the Case addressing this issue.  Thus, a remand for this action is now necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  Please note this appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).


REMAND

The appellant seeks service connection for disabilities of the cervical spine, left shoulder, and left upper extremity.  He contends that such disabilities developed as a result of a shrapnel wound injury to the neck he sustained during service.  

Specifically, the appellant recalls that while he was participating in training exercises with the U.S. Coast Guard, a 20 mm shell exploded nearby.  He believes that a piece of shrapnel from the explosion may have become lodged in his neck, just below his skull.  He indicated that although he noticed a bump on his neck after the explosion, he did not seek treatment, believing it to be a mosquito bite.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (holding that lay assertions may serve to support a claim for service connection by supporting the occurrence of an in-service injury as well as the presence of disability or symptoms of disability subject to lay observation.

The appellant reported that several decades later, he developed difficulty with pain and weakness in his left arm as well as neck pain and sought medical treatment.  He notes that imaging studies conducted for the purpose of identifying the cause of his symptoms revealed cervical degenerative disc disease as well as a retained metallic fragment in the left wrist.  The Board notes that the record on appeal does contain VA clinical records documenting that the appellant was diagnosed as having a retained shrapnel fragment in the left wrist area.  See e.g. VA clinical record of October 15, 2007.  The record on appeal also contains diagnoses of multilevel degenerative disc disease with secondary muscle wasting and decreased sensation in the left upper extremity.  The appellant contends that his treating physicians have told him that the shrapnel discovered in his left wrist could be the same shrapnel which may have lodged in his neck during service.  He contends that his treating physicians explained that the shrapnel had travelled down his spine, under his left shoulder, and down his left arm, causing his current neck and left upper extremity disabilities.  

In support of his claim, the appellant has submitted an August 2008 clinical record from a private chiropractor who notes that he had examined the appellant in connection with his complaints of pain and weakness in the neck radiating to the left shoulder, arm, elbow, wrist, and hand.  The chiropractor noted that the appellant had a history of shrapnel in his cervical spine and suggested that his current condition was related to military service.  

Despite this evidence, the appellant has not yet been afforded a VA medical examination addressing his theory of entitlement.  The U.S. Court of Appeals for Veterans Claims has held that an examination or opinion is necessary if the evidence of record:  (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the veteran suffered an event, injury or disease in service; (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service; but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2010); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination must be provided).  Given the evidence of record, including the appellant's reports of an in-service shrapnel injury to the neck, the Board finds that an examination is necessary.  

In addition, as discussed above in the Introduction portion of this remand, the appellant has submitted a timely notice of disagreement with a January 2011 rating decision assigning an effective date of July 12, 2010, for the award of a 10 percent disability rating for post-operative residuals of traumatism of the left spermatic cord.  He has not yet been provided with a Statement of the Case.  This must be remedied on remand.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue a Statement of the Case to the appellant and his representative addressing the issue of entitlement to an effective date earlier than July 12, 2010, for the award of a 10 percent disability rating for post-operative residuals of traumatism of the left spermatic cord.  The Statement of the Case should include all relevant law and regulations pertaining to the claim.  The appellant must be advised of the time limit in which he may file a substantive appeal, if he so desires.  38 C.F.R. § 20.302(b) (2009).  This issue should then be returned to the Board for further appellate consideration, only if an appeal is properly perfected.

2.  The appellant should be afforded a VA medical examination for the purpose of identifying the nature and etiology of any current cervical spine, left shoulder, and left upper extremity disability.  The claims folder must be made available to the examiner for review in connection with the examination.  After examining the appellant and reviewing the claims folder, the examiner should identify all cervical spine, left shoulder, and left upper extremity disabilities present, with separate diagnoses, as required.  The examiner should also provide an opinion, with supporting rationale, as to the whether it is at least as likely as not that any current cervical spine, left shoulder, or left upper extremity disability identified on examination is causally related to the appellant's active service or any incident therein, including the reported shrapnel wound to the neck in service.  

3.  After conducting any additional development deemed necessary, the RO should readjudicate the claims, considering all the evidence of record.  If any benefit sought remains denied, the appellant and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.

The case should then be returned to the Board for appropriate appellate consideration, if in order.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


